Order entered January17, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00871-CV

                                    ERIC DRAKE, Appellant

                                                 V.

                 TRAVELERS INDEMNITY COMPANY, ET AL, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 13-01062

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated July 8, 2013, we notified

Antoinette Reagor, Court Reporter for the 68th Judicial District Court, that the reporter’s record

was overdue. We directed Antoinette Reagor to file the record within thirty days. To date, we

have not received any response.

       Accordingly, we ORDER Antoinette Reagor to file, within TEN DAYS of the date of

this order, either (1) the reporter’s record; (2) written verification that no hearings were recorded

or no request for the reporter’s record has been made; or (3) written verification that appellant

has not been found indigent and has not paid or made arrangements to pay for the record.
       We notify appellant that if we receive verification that no request for the record has been

made or that she has not paid for or made arrangements to pay for the record, we will order the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to all parties and to Antoinette Reagor, Court Reporter for the 68th Judicial District

Court and to the Honorable Martin Hoffman, Presiding Judge of the 68th Judicial District Court.


       .


                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE